      Case 1:17-cv-06028-SHS-KNF Document 77 Filed 03/08/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JIN YUE YOU, as Administrator of the
Estate of Ka Chor Yau, Decedent,
                             Plaintiff,               17-Cv-6028 (SHS)
               V.
                                                      ORDER
 PEDRO TEIXEIRA, INC. and MA YKEL
 FELIZ-TEJEDA,
                             Defendants.

SIDNEY H. STEIN, U.S. District Judge.
    At 6:00 p.m. on Friday, March 5, the parties notified the Court in writing that they
have reached a settlement in this matter. (ECF No. 76.) Plaintiff having represented that
the parties cannot finalize the settlement and discontinue this litigation with prejudice
without a decree from the New York Surrogate's Court,
    IT IS HEREBY ORDERED that the parties shall file a stipulation of discontinuance
with prejudice once the decree has been issued. If no stipulation of discontinuance has
been filed by July 9, 2021, there will be a status conference on that date at 10:30 a.m. in
Courtroom 23A, U.S. Courthouse, 500 Pearl Street, New York, New York. The jury trial
scheduled to begin on March 9, 2021 is adjourned sine die.


Dated: New York, New York
       March 8, 2021

                                           SO ORDERED:
